Title: From Thomas Jefferson to Mary Jefferson, 31 July 1791
From: Jefferson, Thomas
To: Jefferson, Mary



Philadelphia July 31. 1791.

The last letter I have from you, my dear Maria, was of the 29th. of May. which is 9 weeks ago. Those which you ought to have written the 19th. of June and 10th. of July would have reached me before this if they had been written.—I mentioned in my letter of the last week to your sister that I had sent off some stores to Richmond which I should be glad to have carried to Monticello in the course of the ensuing month of August. They are addressed to the care of Mr. Brown.—You mentioned formerly that the two Commodes were arrived at Monticello. Were my two sets of ivory chessmen in the drawers? They have not been found in any of the packages which came here, and Petit seems quite sure they were packed up. How goes on the music, both with your sister and yourself? Adieu, my dear Maria; kiss and bless all the family for me.—Your’s affectionately,

Th: Jefferson

